Name: Commission Regulation (EEC) No 1657/83 of 21 June 1983 amending, as regards the cereals sector, Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 10 Official Journal of the European Communities 22. 6 . 83 COMMISSION REGULATION (EEC) No 1657/83 of 21 June 1983 amending, as regards the cereals sector, Regulation (EEC) No 1687/76 2. In the Annex, part I , 'Products to be exported in the same state as that in which they were when removed from intervention ', the following point and the footnote relating to it are added : '32. Article 7 of Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agencies (32). (32) OJ No L 202, 9 . 7 . 1982, p. 23 .' 3 . In the Annex, part II, 'Products subject to a use and/or destination other than that mentioned under I ,' the following point 18 and the footnote relating to it are added : ' 18 . Commission Regulation (EEC) No 1658/83 of 21 June 1983 on the disposal on the internal market of 50 000 tonnes of common wheat of bread-making quality held by the Irish inter ­ vention agency and 50 000 tonnes held by the United Kingdom intervention agency (18). On the dispatch of common wheat for proces ­ sing :  Section 104 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Articles 7 (5) and 8 (4), thereof, Whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (3), as last amended by Regulation (EEC) No 1354/83 (4), does not apply to products re ­ sulting from the application of special intervention measures implemented pursuant to Article 8 of Regu ­ lation (EEC) No 2727/75 ; whereas it should be made applicable to such products since they are in a similar situation to that of products coming from intervention carried out pursuant to Article 7 of the above Regula ­ tion , to which the latter already applies ; Whereas provision is made in the Annex to Regula ­ tion (EEC) No 1687/76 for the endorsements which are to be entered in the control copy ; whereas there should be added to the Annex the endorsements that are to be entered in the control copy in cases where it is provided that cereals coming from intervention are to be used for a particular purpose ; Whereas Regulation (EEC) No 1687/76 should there ­ fore be amended ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1687/76 is hereby amended as follows : 1 . The penultimate indent of Article 1 ( 1 ) is replaced by the following : '  Articles 7, 8 and 28 of Regulation (EEC) No 2727/75 (cereals) (5)'. "For processing (Article 1 ( 1 ) of Regulation (EEC) No 1658/83)", "Beregnet til forarbejdning (artikel 1 , stk . 1 . i forordning (EÃF) nr. 1658/83)", "Zur Verarbeitungbestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 1658 /83)", "Ã Ã Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1658 /83)", "DestinÃ © Ã la transformation (article 1 er paragraphe 1 du rÃ ¨glement (CEE) n0 1658 /83)", "Destinato alla trasformazione (articolo 1 , paragrafo 1 , del regolamento (CEE) n . 1658/83)", "Bestemd voor verwerking (artikel 1 , lid 1 , van Verordening (EEG) nr. 1658 /83)",  Section 106 : The date on which the common wheat was withdrawn from intervention . H OJ No L 162, 22. 6 . 1983 , p. 12 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3 ) OJ No L 190, 14. 7 . 1976, p. 1 . 4 OJ No L 142, 1 . 6 . 1983 , p. 1 . 22. 6 . 83 Official Journal of the European Communities No L 162/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 June 1983 . For the Commission Poul DALSAGER Member of the Commission